                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                    8:12CR355

        vs.
                                                                         ORDER
JOSE MATA-SOTO,

                       Defendant.
       This matter is before the Court on the defendant’s Motion for Copies of Records and Files
at Government Expense (Filing No. 72). The defendant requests that copies of the docket sheet,
Indictment, Superseding Indictment, Plea Agreement, and Judgment be provided to him at no cost
because he is indigent.
       On March 7, 2013, the defendant pleaded guilty to two counts of the Superseding Indictment
and was sentenced on May 30, 2013. Judgment was entered on May 31, 2013. (Filing Nos. 44-45).
On October 29, 2015, the defendant’s sentence was reduced pursuant to 18 U.S.C. § 3582(c)(2).
(Filing No. 60). On December 7, 2015, the Court denied the defendant’s 28 U.S.C. § 2255 motion,
(Filing No. 63), and on September 14, 2016, the Court denied a subsequent motion to correct
sentence under § 2255. (Filing No. 70). Other than this motion for copies, the defendant has no
motions or cases pending before this court, and the defendant makes no showing as to why he needs
these documents. The defendant does not have the right to receive copies of documents without
payment, even if he has leave to proceed in forma pauperis. See 28 U.S.C. § 1915; Lewis v.
Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir. 1980). Accordingly, the court will not grant
the defendant’s request for free copies. The defendant is, of course, free to request such documents
and pay the costs of preparing the copies. Accordingly,
       IT IS ORDERED: The defendant’s Motion for Copies of Records and Files at Government
Expense (Filing No. 72) is denied. The defendant may purchase copies of the requested documents
at a rate of $0.50 per page from the Clerk’s Office of the United States District Court.


       Dated this 29th day of August, 2019.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
